


Exhibit 10.46

 

CONSULTING AGREEMENT

 

Contract Number: CONLMI07201302

 

Mr. John Golubieski (the Consultant”)
22 Tulsa Court

Monmouth Junction, NJ 08852

 

This Consulting Agreement (this “Agreement”), effective on the date on which
both parties have fully executed the Agreement, is between the Consultant named
above and Lantheus Medical Imaging, Inc., with a place of business at 331 Treble
Cove Road, N. Billerica, MA 01862 (including its subsidiaries and affiliates,
“LMI”).

 

1.                        Term: The term of this Agreement shall be
month-to-month, commencing on the effective date, unless otherwise terminated as
provided herein.

 

2.                        Services: Consultant shall provide the services to LMI
described in Attachment A.

 

3.                        Compensation: As full compensation for the
satisfactory performance of Consultant’s services, LMI will pay Consultant the
fees set forth in Attachment A.

 

4.                        Independent Contractor: For the purpose of this
Agreement, Consultant will be deemed an independent contractor and not an
employee or agent of LMI. Nothing in this Agreement shall be construed to create
an employment relationship between Consultant and LMI. It is accordingly
understood that LMI will not withhold any amounts in respect of taxes from the
compensation of Consultant hereunder, and that by reason of services provided
under this Agreement, Consultant shall not be entitled to receive, nor shall
such services make Consultant eligible to participate in, any benefits or
privileges given or extended to LMI employees.

 

5.                        Representations, Warranties, and Covenants: Consultant
represents and warrants that he will perform all such services in a manner
commensurate with the highest professional standards applicable to the industry.
Consultant will also comply, in all material respects, with all federal and
state laws, regulations and orders applicable to the services. Consultant
represents and warrants that he has not been debarred or otherwise excluded, and
to the best of Consultant’s knowledge is not under consideration to be debarred
or otherwise excluded, by the U.S. Food and Drug Administration or similar
agencies from working in or providing consulting services to any pharmaceutical
or device company. Consultant is under no contractual or other obligation or
restriction which is inconsistent with Consultant’s execution of this Agreement
or the performance of the services and, during the term of this Agreement,
Consultant will not enter into any agreement, either written or oral, in
conflict with Consultant’s obligations under this Agreement. Consultant also
agrees not to make any use of any funds, materials, documents, personnel,
facilities, equipment, information, intellectual property or other resources of
a third party in performing the services, or to take any other action that would
result in a third party owning or having a right in the results of the services
or LMI’s intellectual property or information.

 

1

--------------------------------------------------------------------------------


 

6.                        Confidentiality: It is understood that during the
course of the services, Consultant may be exposed to materials and information
which are confidential or proprietary to LMI. All such material and information,
written or verbal (including, but not limited to, financial or strategic
information), made available, disclosed, or otherwise made known to Consultant
as a result of its services under this Agreement, shall be considered
confidential, and shall be the sole property of LMI and shall be used by
Consultant only for the benefit of LMI and shall not be disclosed to any third
party without LMI’s prior written approval. In accordance with the terms of the
Confidential Disclosure Agreement dated as of June 27 2013, Consultant agrees
not to, directly or indirectly, use or disclose any of LMI’s confidential
information without the prior written consent of LMI.

 

This Agreement does not, and shall not be construed to, grant to Consultant any
license or other right to the patent, trademark, copyright or other intellectual
property of LMI, whether or not related to confidential information.

 

7.                        Proprietary Information:

 

7.1       All documentation, information, and other materials owned or
controlled by LMI and furnished to Consultant and all associated intellectual
property rights are and will remain the exclusive property of LMI. Consultant
shall use such materials only as necessary to perform the services and shall not
transfer the materials to any third party without the prior written consent of
LMI. In using the materials, Consultant will also comply with the standard
operating procedures and other written instructions provided by LMI.

 

7.2       Consultant acknowledges that any and all writings, documents, designs,
discoveries, inventions, improvements, specifications, data and other materials
that Consultant makes, conceives or develops at any time as a result of or in
connection with Consultant’s performance of the services or exposure to any
confidential information, together with any associated patent, copyright,
trademark, trade secret and other intellectual property rights (collectively,
“Works”), shall be deemed “works made for hire”, shall be the sole and exclusive
property of LMI, and shall be treated as LMI’s confidential information..
Consultant shall and hereby does assign and transfer to LMI any and all of
Consultant’s rights, title and interest in and to the Works. Consultant shall
execute and deliver any and all instruments and other documents and take such
other actions as may be necessary or reasonably requested by LMI to document the
aforesaid assignment and transfer of the Works to LMI, or to enable LMI to
secure, register, maintain, enforce or otherwise fully protect its rights in and
to the Works. If LMI is unable because of Consultant’s unavailability, refusal,
dissolution or for any other reason to secure a signature by or on behalf of
Consultant to apply for or to pursue any application, registration, filing or
other instrument for intellectual property rights covering the Works, then
Consultant hereby irrevocably designates and appoints LMI and its duly
authorized officers and agents as Consultant’s agent and attorney in fact, to
act for and on Consultant’ s behalf and stead to execute and file any such
application, registration, filing or other instrument, and to do all other
lawfully permitted acts to further the prosecution and issuance of such
intellectual property rights, with the same legal force and effect as if
executed by Consultant.

 

7.3       Consultant shall keep accurate and complete records relating to the
services. All such records, whether paper or electronic, shall be the sole
property of LMI and subject to LMI’ review at a mutually agreeable time.
Promptly upon the termination or expiration of this Agreement, all such records,
whether they were prepared by Consultant solely or jointly with others, all such
information, any other property of LMI and any materials provided to Consultant
by LMI, or its designee shall be turned over by Consultant to LMI.

 

2

--------------------------------------------------------------------------------


 

8.                        Termination: Each party may terminate this Agreement
at any time, with or without cause, upon at least ten (10) days prior written
notice to the other party, and Consultant shall immediately stop performing the
services described herein. In the event this Agreement is terminated, LMI shall
be under no further obligation to Consultant other than to pay any monies then
due and owing because of any properly completed services hereunder. In the event
of expiration or termination of this Agreement, Consultant agrees to provide LMI
with all reports, materials or deliverable items in whatever state of completion
as of the date of termination. All rights granted to LMI under this Agreement
that are expressly indicated to survive termination or expiration of this
Agreement or by their nature should survive the termination or expiration of
this Agreement shall survive the termination or expiration of this Agreement,
including, without limitation, Sections 5, 6, 7, 8, 9, 10, and 11.

 

9.                        Entire Agreement; Assignment: This Agreement, together
with the Confidential Disclosure Agreement dated as of June 27, 2013,
constitutes the entire agreement between the parties with respect to the subject
matter and shall supersede and prevail over any other prior or contemporaneous
arrangements as to the services, whether written or oral. This Agreement may be
modified in writing only and is binding upon the parties hereto and their
successors, but is not otherwise assignable, except that LMI may assign this
Agreement, without consent, for the benefit of any lenders under any financing
arrangement or in connection with a merger, acquisition, recapitalization,
reorganization, change of control or sale of all or substantially all of its
assets or business so long as the successor party as of the date of such event
agrees to be bound by the terms and provisions hereof as if an initial party
hereto.

 

10.                 Choice of Law: This Agreement shall be construed under and
governed by the substantive laws of the Commonwealth of Massachusetts, United
States of America, without giving effect to the conflicts of laws provision
thereof. Any disputes arising between the parties relating to this Agreement
shall be subject to the exclusive jurisdiction and venue of the state and
federal courts located in the Commonwealth of Massachusetts, and the parties
hereby waive any objection which they may have now or hereafter to the laying of
venue of any proceedings in said courts and to any claim that such proceedings
have been brought in an inconvenient forum, and further irrevocably agree that a
judgment or order in any such proceedings shall be conclusive and binding upon
each of them and may be enforced in the courts of any other jurisdiction.

 

11.                 No Publicity: Consultant acknowledges and agrees to maintain
the existence of this Agreement, together with the terms of this Agreement,
confidential. Consultant shall not issue, make, release, distribute or authorize
for distribution any press release, information, statement, letters or materials
(irrespective of medium) that makes mention of or uses LMI’s name(s), logos,
trademarks, or goodwill in any manner whatsoever.

 

12.                 Counterparts; Electronic Signatures: This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same original. Signatures to this
Agreement may be delivered by facsimile, by electronic mail (e.g., a “.pdf’
file) or by any other electronic means that is intended to preserve the original
appearance of the document, and such delivery will have the same effect as the
delivery of the paper document bearing the actual, hand-written signatures

 

Signature Page to Follow

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as set forth below.

 

 

CONSULTANT

LANTHEUS MEDICAL IMAGING, INC.

 

 

 

 

By:

/s/ John Golubieski

 

By:

/s/ Michael Duffy

Name:

John Golubieski

Name:

Michael Duffy

Title:

Independent Consultant

Title:

Vice President and Secretary

Date:

7/10/13

Date:

July 24, 2013

 

4

--------------------------------------------------------------------------------


 

Attachment A

 

Services:

 

John Golubieski shall provide consulting services relating to general business
matters, including services relating to accounting, financial reporting,
treasury, risk management, SEC compliance, and information system management, as
such services are requested by LMI and, effective as of August 9, 2013, shall
provide services in his role as the Company’s interim Chief Financial Officer.

 

Compensation:

 

As full compensation for the satisfactory performance of Consultant’s services,
LMI agrees to pay Consultant a rate of Twenty Five Thousand Dollars ($25,000)
per month (or pro rata portions thereof), which shall be paid on a monthly
basis. No minimum number of months or days of services is promised or guaranteed
in any way by LMI. In addition, in accordance with its standard travel and
expense policies for non-employees, LMI agrees to reimburse Consultant for any
reasonable and necessary travel expenses related to the services. Consultant
shall provide invoices to LMI on a monthly basis or as otherwise directed by
LMI.

 

5

--------------------------------------------------------------------------------
